Citation Nr: 1439684	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-41 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a headache disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2013.  This matter was originally on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

In this case, the Veteran's claim was remanded so that additional medical opinions could be obtained.  Specifically, the Board requested that the VA  examiner review all pertinent records associated with the claims file including the June 2009 VA eye and headaches examinations and post-service medical evidence.  While a VA examination was obtained, it appears that the VA examiner only reviewed VA treatment records and also failed to provide the requested opinions.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's case should be referred to an ophthalmologist for clarifying opinions as to the nature and etiology of any current right eye disorders.  An additional examination of the Veteran should be performed if deemed necessary by the ophthalmologist providing the opinions.

The ophthalmologist is requested to review all pertinent records associated with the claims file, including the Veteran's credible statements service treatment records, the June 2009 and February 2014 VA eye examinations, and post-service medical evidence.

The ophthalmologist should identify any current right eye disorder(s) and determine whether each such disorder is an acquired or congenital condition.  VA's Office of General Counsel indicated "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

a. If a congenital right eye condition exists, the ophthalmologist should state whether it is a disease or defect.  

b. If a congenital right eye defect is present, the ophthalmologist should render a medical opinion as to whether the evidence shows that it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

c. If a congenital right eye disease is present, the ophthalmologist should render a medical opinion as to whether the evidence shows it was not aggravated (permanently worsened) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease?

d. If an acquired chronic right eye disorder is present, the ophthalmologist should render a medical opinion as to whether it is at least as likely as not that any current disorder was incurred in or aggravated by the Veteran's military service.
The examiner should provide a complete explanation based on the facts of the case and any medical literature for any opinion provided.

2.  The Veteran's should be schedule for clarifying opinion as to the nature and etiology of  his current headache disorder to include whether it is related, caused or aggravated by service or a service-connected disability.  The examiner should determine whether it is at least as likely as not that the Veteran's current headache disorder was manifested or aggravated during service or are otherwise related to service, including his symptoms therein.  Alternatively, the examiner should determine whether it is at least as likely as not that the Veteran's current headache disorder was caused or permanently aggravated by any service-connected disability.
The examiner should provide a complete explanation based on the facts of the case and any medical literature for any opinion provided. 
 
3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

